** Summary **
REAL ESTATE SALESMAN OR BROKER LICENSE — MINIMUM AGE After August 1, 1972, a person who is over eighteen years of age, but who is less than twenty-one years of age, will be entitled to make application for a real estate salesman's or real estate broker's license under the laws of the State of Oklahoma, in view of the enactment of Senate Bill No. 515.  The Attorney General has considered your letter of April 18, 1972, in which you, in effect, asked the following question: "Will a person who is over eighteen years of age, but who is less than twenty-one years of age, be entitled to make application for a real estate salesman's or real estate broker's license under the laws of the State of Oklahoma, in view of the enactment of Senate Bill No. 515, after it becomes effective on August 1, 1972?" The Oklahoma Real Estate Commission was created in 1949 by legislation which now appears as 59 O.S. 839 [59-839] (1971). Its stated purpose is the carrying out of the provisions of the Real Estate License Act, 59 O.S. 831-857 [59-831-857] (1971). One of its responsibilities is stated in Section 839 as follows: "The first meeting of the Commission shall be held on the second Tuesday in October, when said Commission may do all things necessary and convenient for carrying into effect the provisions of the Act, and may, from time to time, promulgate necessary rules and regulations compatible with the provisions of this Act." Among the provisions of the Act is Section 831 stating in part: "It shall be unlawful for any person, co-partnership, association, or corporation to engage in or carry on or to advertise or hold himself, itself, or themselves out as engaging in or carrying on the business or act in the capacity of a real estate broker or real estate salesman within this State without first obtaining a license as a real estate broker or salesman, as provided in this Act." Various other sections make limited exceptions to Section 831 and provide specific qualifications which must be fulfilled in connection with applications for real estate licenses. These include requirements relating to real estate instruction courses, general reputation for honesty, integrity and fail dealing, and written examinations. However, not every specific requirement is spelled out in the statutes, and 839, by its terms, gives the Real Estate Commission some discretion in determining the operation of the Act. In this context, the Commission has promulgated Rule 847-1 which states, in relevant part: "Broker's and salesmen's licenses shall be issued only to persons twenty-one years of age or over, or who have had majority rights conferred upon thereon. In the latter case, a certified copy of the order conferring majority rights shall be filed with the broker's or salesman's application." (Emphasis added) Your question deals with the effect of Senate Bill No. 515, Second Session, 33rd Oklahoma Legislature, upon the operation of Rule 847-1. Senate Bill No. 515 enacted in 1972, amends several statutory provisions dealing with minors and the legal disabilities under which they operate. Section 1 of the Bill amends 15 O.S. 13 [15-13] (1971) to read as follows: "Minors, except as otherwise provided by law, are persons under eighteen (18) years of age.  "The period thus specified must be calculated from the first minute of the day on which the person is born to the same minute of the corresponding day completing the period of minority." It is clear that Senate Bill No. 515 serves to confer majority rights upon all persons above the age of eighteen for all purposes except those specifically provided to the contrary in the Act or by other statutory provision. There is no other statutory provision which would except Section 1 of Senate Bill No. 515 from applying to the Real Estate License Act. It must be concluded that any person above the age of eighteen is entitled to apply for a real estate license as the Commission's rules and regulations presently stand.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. After August 1, 1972, a person who is over eighteen years of age, but who is less than twenty-one years of age, will be entitled to make application for a real estate salesman's or real estate broker's license under the laws of the State of Oklahoma, in view of the enactment of Senate Bill No. 515. (Paul C. Duncan)